Title: From Benjamin Franklin to Richard Bache, 22 August 1772
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London Augt. 22. 1772
I have not had time to look over the Remarks sent me on Parker’s Account, but shall do it shortly.
I am glad you received the Box safe that went by Loxley.
I do not wonder that Dry Goods are at present as you say a miserable Concern. After the Non Importation Agreement ended, People crowded in their Goods expecting a lively Demand, and it seems they have overdone it. Vendues and Credit are the Consequence, where you say People can buy what Goods they please under the prime Cost. And Credit at 75 per cent Advance. But it is easy to see that such a Trade cannot hold. Numbers will be discourag’d by it, some will break, and Trade will return to its due Course and regular Profits, of which those who follow it steadily will reap the Advantage.
Tell Sally I receiv’d her pleasing Letters of May 16 and June 30. Mrs. Stevenson says the Bedstead is not to have a Cornice, and therefore no Covering it with Calico. She sends the Silks by Capt. Falconer, and Mr. Bache’s Picture, and some Patterns and Thread for Tambour Work. Mrs. Stevenson, Mr. and Mrs. Hewson, and Sally, join Love to you and yours, with Your affectionate father
B Franklin
Mr Bache
